Citation Nr: 0601477	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by diarrhea with blood in stool (claimed as 
stomach, abdominal pain, nausea, and chronic diarrhea), to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 
2002).  

2.  Entitlement to service connection for a papular skin rash 
on the extensor surface of the arms, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  

4. Entitlement to service connection for muscle and joint 
pain, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

5.  Entitlement to service connection for tremors, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.  

6.  Entitlement to service connection for depression (claimed 
as post-traumatic stress disorder (PTSD), anger and mood 
swings, fatigue, memory low, concentration problems, sleep 
disturbances, and an inability to eat), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1991, to include service in the Southwest Asia 
Theater of operations from February to April 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision that denied service 
connection for diarrhea with blood in stool, for a papular 
skin rash of the arms, for headaches, for muscle and joint 
pain, for tremors, and for depression-each claimed as due to 
undiagnosed illness.  The veteran timely appealed.

In May 2005, the veteran and his wife testified during a 
video conference hearing before the undersigned; during the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2005).

The Board's decision on the claims for service connection for 
diarrhea with blood in stool, papular skin rash on the arms, 
headaches, and muscle and joint pain is set forth below.  The 
claims for service connection for tremors and for depression 
are addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran has a chronic multi-symptom illness of 
unknown etiology, characterized as diarrhea with blood in the 
stool.
 
3.  The veteran has an undiagnosed illness, characterized as 
a papular skin rash on the extensor surface of the arms.

4.  The veteran has an undiagnosed illness, characterized by 
headaches.

5.  The bursitis of the veterans left shoulder is attributed 
to a diagnosed disease.

6.  Arthralgia does not limit motion of the veteran's left 
knee to a degree of 10 percent disabling.

7.  There is no competent evidence that the veteran's muscle 
and joint pain is related to service or any incident of 
service, or is related to a medically unexplained, chronic 
multi-symptom illness such as fibromyalgia.  


CONCLUSIONS OF LAW

1.  A chronic multi-symptom illness, characterized as 
diarrhea with blood in the stool, was incurred in active 
service.  38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

2.  An undiagnosed illness, characterized as a papular skin 
rash on the extensor surface of the arms, was incurred in 
active service.  38 U.S.C.A. § 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

3.  An undiagnosed illness, characterized by headaches, was 
incurred in active service.  38 U.S.C.A. § 1110, 1117; 
38 C.F.R. §§ 3.303, 3.317.

4.  Bursitis of the left shoulder was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110, 1117; 
38 C.F.R. §§ 3.303, 3.317.
 
5.  A disability of the left knee manifested by arthralgia 
was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

6.  An undiagnosed illness, characterized by muscle and joint 
pain, was not incurred in active service.  38 U.S.C.A. 
§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met for 
the claims decided on appeal.  

Through the August 2004 statement of the case (SOC), and the 
December 2001 and August 2002 letters, the RO notified the 
veteran of the legal criteria governing the claims (to 
include the criteria for establishing service connection for 
undiagnosed illnesses), the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of each of the claims.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received required notice 
of the information and evidence needed to substantiate the 
claims decided on appeal.

VA's December 2001 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The December 2001 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Board finds that the lack of pre-
adjudication notice in the matters decided on appeal has not, 
in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that each of 
his claims decided on appeal were fully developed and re-
adjudicated after notice was provided.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  VA has 
obtained copies of the veteran's service medical records and 
obtained copies, as well, of outpatient treatment records 
pertaining to the claims decided on appeal.  The veteran also 
has been given opportunities to submit and/or identify 
evidence to support his claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained regarding these claims.  The 
veteran has also been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

In general, service connection will be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than September 30, 2011, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2005).

The RO did not specifically consider the above-referenced 
changes to the undiagnosed illness statute and regulations.  
With regard to the veteran's claim for service connection for 
muscle and joint pain, those changes do no affect the outcome 
of the claim because the veteran has not provided evidence of 
any muscle and joint pain other than for a service-connected 
knee condition and for shoulder bursitis.  

As will be explained below, no disability has been 
demonstrated for consideration of the expanded definition of 
"qualifying chronic disability," and those changes do not 
otherwise affect the outcome of the claim.  Hence, the RO's 
failure to notify the veteran of the revised statute and 
regulation is harmless error.   See, e.g.,  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998) (an error is 
not harmless when it "reasonably affect(s) the outcome of 
the case"); Cf. 38 C.F.R. § 20.1102.  

With regard to the veteran's claim for service connection for 
diarrhea with blood in the stool, which may be considered as 
a chronic multi-symptom illness under the revised statute and 
regulation, and with regard to the veteran's claim for 
service connection for headaches, given the favorable 
dispositions herein, the veteran is not prejudiced by the 
Board's initial consideration of this legal authority.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A.  Diarrhea with Blood in the Stool

Records show that the veteran first was treated for problems 
with diarrhea, and with blood in the stool in 2000.  He was 
hospitalized with abdominal cramping for further evaluation 
and treatment in August 2000.  Preliminary assessments at the 
time included acute abdominal pain, hemorrhagic diarrhea, and 
hepatitis.  A rectal biopsy subsequently revealed mild active 
chronic colitis with nonspecific features.  A surgical 
consult was done for the colonoscopy, which came back 
positive for confluent erythema, question resolving 
infection, doubt ulcerative colitis, and rule out mild 
Crohn's disease.
   
The veteran underwent a small bowel series in September 2001.  
Results were negative, and the physician noted "? IBS."  
The veteran had a weight gain of seven pounds.

The veteran underwent a VA examination in November 2002.  He 
reported having cramps with bowel movements, and having 
diarrhea for two-to-three weeks at a time, with a frequency 
of about every other month.  The examiner diagnosed blood in 
the stool for five years, not totally explained by external 
hemorrhoids; and diarrhea listed as functional, but not 
totally explained by any specific etiology.  Results of 
colonoscopy at the hospital were unknown.

In May 2005, the veteran testified that he had been 
hospitalized for almost a week with abdominal pain and blood, 
and that every kind of test was done, but that physicians 
could not find anything that was actually causing his 
symptoms, which remained undiagnosed.

The treatment records and VA examination report show that the 
veteran has complained of stomach, abdominal pain, nausea, 
and chronic diarrhea.  This evidence is reflective of a 
cluster of signs or symptoms of a chronic multi-symptom 
illness, analogous to irritable bowel syndrome.  38 C.F.R. 
§ 3.317(a)(2).  The veteran has also reported missing a lot 
of time from work due to these symptoms.  It appears that his 
episodes of bowel disturbance with abdominal distress are 
frequently present, to a degree of 10 percent disabling.  See 
38 C.F.R. § 4.20 (2005) (providing for analogous ratings); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).  

There is no affirmative evidence that the veteran's chronic 
multi-symptom illness, characterized as diarrhea with blood 
in the stool, was not incurred during service in the Persian 
Gulf, that it was attributable to events after service, or 
was due to willful misconduct.

Inasmuch as the veteran's chronic multi-symptom illness is 
analogous to irritable bowel syndrome, which is among the 
chronic multi-symptom illnesses included in the definition of 
qualifying chronic disabilities, the presumption of service 
connection applies, and the criteria for service connection 
are met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

B.  Papular Skin Rash on the Extensor Surface of the Arms 

A December 2000 letter from the Office of the Secretary of 
Defense indicates that the veteran may have been exposed to 
very low levels of chemical agent for a brief period during 
his service in the Gulf War.

The report of a November 2002 VA examination reflects that 
the veteran had a skin rash of a papular kind primarily on 
the extensor surface of the left arm, with evidence of a few 
remaining lesions.  The examiner noted that the etiology of 
the rash was unresolved.

In May 2005, the veteran testified that the rash on his arms 
was constantly itchy and never went away.  His wife testified 
that she currently gave the veteran a weekly allergy shot 
because he began breaking out in hives all over the place.

The November 2002 examination report shows that the veteran 
has a skin rash of undetermined etiology on an exposed area.  
This is an objective sign of undiagnosed illness.  38 C.F.R. 
§ 3.317(b).  While neither exfoliation nor exudation are 
demonstrated, it appears that the veteran's skin rash, 
analogous to eczema, is located on an exposed area and itchy 
potentially, to a degree of 10 percent disabling.  See 
38 C.F.R. § 4.20 (2005) (providing for analogous ratings); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior 
to August 30, 2002, and applicable when the veteran first 
filed his claim).  Again, there is no affirmative evidence 
that the veteran's skin rash was not incurred during service 
in the Persian Gulf, that it was attributable to events after 
service, or was due to willful misconduct.

Therefore, the criteria for service connection for 
undiagnosed illness of a papular skin rash on the extensor 
surface of the arms are met.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

C.  Headaches

During the November 2002 VA examination, the veteran 
described his headaches as coming on fairly quickly, and 
lasting from a few seconds to five minutes.  Closing his eyes 
at such times usually helped.  The veteran also described 
having headaches that were present for several hours.  The 
examiner diagnosed headaches of unresolved etiology.

In May 2005, the veteran testified that headaches started 
shortly after military service.  He described the headaches 
as worse some months and a little better, but constant and 
regular.

Headaches are an objective sign of an undiagnosed illness.  
38 C.F.R. § 3.317(b).  It appears that the veteran has had 
frequent headache attacks.  The veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge, such as the severity of headache pain, which, 
here, is analogous to migraines.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Under these circumstances, and 
affording the veteran the benefit of the doubt, the Board 
finds that the veteran's headaches are severe, potentially, 
to a degree of 10 percent disabling.

Again, the evidence does not show that the veteran's 
headaches are attributable to events after service, or to 
willful misconduct, and there is no affirmative evidence that 
the veteran's headaches were not incurred during service in 
the Persian Gulf.

Hence, the presumption of service connection applies, and the 
criteria for service connection are met.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


D.  Muscle and Joint Pain

During the November 2002 VA examination, the veteran reported 
a right knee injury and pain in both knees.  He also reported 
pain in his left shoulder.  The examiner found no symptoms of 
myalgia or myositis.  The veteran's arthralgia was primarily 
limited to the left shoulder and both knees.  The veteran 
also reported being tired all the time, fatigued, and worn 
out.  Reportedly, his strength was okay, but he had no 
stamina.  X-rays of bilateral shoulders revealed no acute 
fracture or dislocation, and no significant degenerative 
changes; range of motion of the shoulders was normal.  An MRI 
of the right knee revealed post-surgical changes.  

X-rays of both knees revealed no acute fracture or 
dislocation, and joint spaces were grossly maintained without 
evidence of significant osteoarthritis.  The VA examiner 
diagnosed the right knee injury, status-post anterior 
cruciate ligament repair, and bursitis of the left shoulder.

The Board notes that service connection has already been 
established for the status-post ligament repair of the 
veteran's right knee.

With regard to the examiner's notation of arthralgia of the 
left knee, joint pain is an objective sign of undiagnosed 
illness.  38 C.F.R. § 3.317(b).  In this case, however, the 
evidence does not reveal limitation of motion potentially 
present to a degree of 10 percent, so as to meet the criteria 
for service connection for undiagnosed illness for joint pain 
of the left knee under 38 C.F.R. § 3.317.  Moreover, there is 
no medical evidence that relates the veteran's symptoms of 
muscle and joint pain to an undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
fibromyalgia.  

The veteran's muscle and joint pain of the left shoulder has 
been diagnosed as bursitis.  Thus, having been attributed to 
a known clinical diagnosis, this condition cannot be 
considered an undiagnosed illness for entitlement to service 
connection based on the veteran's service in the Persian 
Gulf.

Here, there is no competent evidence linking either the 
veteran's arthralgia or bursitis directly to service.   While 
the veteran is competent to offer statements of first-hand 
knowledge that he experienced muscle and joint pain, as a lay 
person he is not competent to render a probative opinion on a 
medical matter, such as the etiology of his muscle and joint 
pain.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

There is no evidence of muscle or joint pain in other parts 
of the body.

For all the foregoing reasons, the evidence is against the 
grant of direct service connection for bursitis or for a 
disability manifested by arthralgia.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a disability manifested by diarrhea 
with blood in stool is granted.

Service connection for a papular skin rash on the extensor 
surface of the arms is granted.

Service connection for headaches is granted.

Service connection for muscle and joint pain, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, is denied.


REMAND

With regard to the claim for service connection for 
depression, at the May 2005 hearing, the veteran reported 
that he recently received treatment at the Huntington, West 
Virginia, VA Medical Center (VAMC) in the past month.  The 
claims folder does not contain records from that facility for 
the period since November 2002.  VA is required to request 
these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

With regard to the claim for service connection for tremors, 
the November 2002 VA examiner diagnosed a history of tremor, 
not demonstrated today, and recommended a neurological 
consultation for clarification.  VA specifically recognizes 
that signs or symptoms that might be manifestations of 
undiagnosed illness include neurological signs or symptoms, 
such as tremors.

Under these circumstances, a neurologic examination is needed 
to determine whether the veteran experiences tremors, and, if 
so, whether the tremors are at least as likely as not due to 
an undiagnosed illness, or to a medically unexplained, 
chronic multi-symptom illness; or whether the veteran has a 
disability manifested by tremors that either had its onset 
during service or is related to his active service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The AMC or RO should request from the 
Huntington VAMC, all records of treatment 
for depression or mood swings for the 
period since November 2002. 

2.  The veteran should be afforded a VA 
neurological examination to determine 
whether he experiences tremors, and if 
so, whether the tremors are 
manifestations of an undiagnosed illness 
or of a medically unexplained, chronic 
multi-symptom illness; or whether any 
disability manifested by tremors is at 
least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in active service.  The 
veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy of any notice(s) of 
the examination(s) sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

3.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental SOC 
(SSOC), before returning the claims file 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


